Citation Nr: 0202659	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-29 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for status-post 
intrapatellar tendon repair of the left knee with 
instability, currently evaluated as 30 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee based on an initial award.  

3.  Entitlement to an increased rating for right knee 
patellar tendon repair with instability, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee based on an initial award.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1985, and from July 1987 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied increased ratings for post-
operative traumatic arthritis of the left knee and for right 
patellar tendon surgery with traumatic arthritis of the right 
knee.  

In June 2000, veteran testified at a personal hearing held at 
the RO in Muskogee, Oklahoma, before the undersigned Member 
of the Board.  During that hearing, he raised claims for 
service connection for muscle damage, scars, ligament damage, 
a hip disorder, and a back disorder.  These matters have not 
previously been adjudicated by the RO and are therefore 
referred to that office for the appropriate action.  In 
August 2000, the Board remanded the issues of increased 
ratings for the veteran's left and right knees to the RO for 
further development.  

In December 2001, the RO granted service connection and 
assigned separate 10 percent evaluations for traumatic 
arthritis in the knees, effective from November 1996, the 
date of receipt of the veteran's claim for increase; the RO 
also increased the rating for the veteran's left knee 
instability from 20 to 30 percent and increased the rating 
for the veteran's right knee instability from 10 to 20 
percent, both increases effective from September 2000, the 
date of the VA examination showing increased disability.  
Thus, the initially appealed increased rating claims now 
require consideration of the assigned evaluation for 
arthritis in each knee and for instability of each knee.  
Furthermore, inasmuch as the grant of the 30 percent rating 
for left knee disability and the 20 percent rating for right 
knee disability based on instability, under Diagnostic Code 
5257, and the grant of separate 10 percent ratings for 
traumatic arthritis in the right and left knees, under 
Diagnostic code 5010, are not the maximum benefits assignable 
under the rating schedule, the increased rating claims are 
still viable issues for appellate consideration by the board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Pain, weakness, stiffness, and severe recurrent 
instability manifest the veteran's left knee status-post 
intrapatellar tendon repair.  

3.  Degenerative changes in the left knee, confirmed by x-ray 
findings, are manifested by limitation of flexion due to 
pain.  

4.  Pain, weakness, stiffness, and moderate recurrent 
instability manifest the veteran's left right knee patellar 
tendon repair.  

5.  Degenerative changes in the right knee, confirmed by x-
ray findings, are manifested by limitation of flexion due to 
pain.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left knee status-post intrapatellar tendon repair 
with instability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.27, 4.41, 4.71a 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis in the left knee since the 
effective date of the grant of service connection have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.10, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 
5010 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

3.  The criteria for a disability rating in excess of 20 
percent for right knee patellar tendon repair with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.27, 4.41, 4.71a Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

4.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis in the right knee since the 
effective date of the grant of service connection have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.10, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 
5010 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the August 1997 Statement 
of the Case and the March 1998, April 1998 and December 2001 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  He also 
personally testified hearing at the RO before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Factual Background

During the veteran's first period of active duty service, he 
sustained a rupture of the intrapatellar tendon and 
subsequently underwent three surgical procedures on the left 
knee.  Post-service VA examination diagnosed left knee post-
traumatic arthritis.  The RO granted the veteran entitlement 
to service connection in April 1986 for status post 
intrapatellar tendon repair with traumatic arthritis, left 
knee, and assigned the disability a 10 percent rating, 
effective from December 1985, the time of his separation from 
active duty.  

Following separation from his second period of active duty 
service, and based on post-service VA examination, the 10 
percent disability rating for the service-connected left knee 
status post intrapatellar tendon repair with traumatic 
arthritis was reinstated by the RO in October 1988.  

Based on medical evidence and VA examination, the 10 percent 
rating was increased to 20 percent by the RO in December 
1991, effective December 1990.  

Regarding the right knee, during the veteran's second period 
of active duty, he underwent right patella tendon repair.  
The RO granted him entitlement to service connection for 
right patella tendon repair in October 1988, effective from 
the time of his second separation from active duty, March 
1988, and a noncompensable rating was assigned.  Subsequent 
VA outpatient treatment records and VA examination revealed 
traumatic arthritis of the right knee and the RO awarded a 10 
percent rating for right patella tendon surgery with 
traumatic arthritis in June 1993, effective from April 1993.  

In November 1996, the veteran filed a claim for increased 
ratings for his left and right knee disabilities.  
Essentially, he contended that the disabilities had worsened, 
warranting ratings in excess of those assigned.  

The veteran's VA outpatient treatment records for December 
1995 to May 1997 show that he was seen in December 1995 and 
October 1996 for complaints of left knee pain and 
instability.  In June 1996, he complained of chronic 
bilateral knee pain secondary to patellofemoral failure.  The 
assessment was osteoarthritis, bilaterally, with bone spurs 
in the left knee.  In February 1997, the veteran underwent 
left knee arthroscopy with debridement of the hypertrophic 
synovium and chondromalacia of the patella.  

During the veteran's May 1997 VA examination, he complained 
of chronic left knee pain, swelling and limitation of motion 
of the joint because of pain.  He gave no history of 
instability or locking of the left knee.  The examiner noted 
the veteran walked with a slight limp, favoring the left leg.  
He was having very little problems in the right knee joint 
until recent months when he experienced intermittent pain and 
occasional mild swelling.  He gave no history or locking or 
instability of the right knee.  He could walk 50 yards 
without pain.  

On examination of the left knee, some mild effusion was seen 
in the suprapatellar area.  There was limitation of motion of 
the left knee with active/passive extension of the joint to 
180 degrees and flexion to 100 degrees, with severe pain on 
flexion beyond 90 degrees, and moderate crepitus noted .  
There was marked pain to palpation of the synovium, which was 
thickened, and pain with patellar compression.  No 
instability of the left knee joint was found, but there was 
some mild quadriceps atrophy with a 3/4 inch decrease in 
circumference of the left thigh as compared to the right 
thigh.  The knee was described as symptomatic with chronic 
synovitis, limitation of motion, chondromalacia and 
degenerative joint disease.  

On examination of the veteran's right knee, it appeared 
normal with no swelling or hypertrophy.  Range of motion was 
full extension to 135 degrees flexion.  There was mild 
crepitus of the knee joint with motion, but no pain with 
patellar compression.  There was no synovial thickening and 
no instability of the right knee.  The diagnosis was post-
operative right knee repair of a ruptured patella tendon that 
was intermittently symptomatic.  

A medical statement from a VA physician, dated in January 
1998, notes that the veteran has significant arthritis of his 
left kneecap.  The recommendation was given that the veteran 
should not do excessive stair climbing, stooping or kneeling.  
The physician made no mention of the veteran's right knee 
condition.  

During the veteran's personal hearing before the undersigned, 
he testified, in essence, that his knees were getting worse; 
that they "give out" on him, sometimes five-to-six times a 
day; he does not usually wear a knee brace because he was 
advised against doing so by his physician in order to 
strengthen his knees; he did not use a cane or other walking 
aid; and that he receives treatment for his knees at the VA 
outpatient clinic about two or three times a year.  He 
related that he was working as an electrical technician, that 
his employer has been accommodating and understanding knowing 
that he has knee problems, and that his employment was 
primarily a sitting occupation.  

The veteran's VA outpatient treatment records for June 1997 
to December 1999 show that he was seen in August 1998 for a 
general check-up, during which he had no specific complaints.  
In May 1999 and June 1999, he was seen for complaints of 
continued bilateral knee pain.  A history of degenerative 
joint disease in his knees is reflected in these records.  

During the veteran's September 2000 VA orthopedic 
examination, he complained of bilateral knee pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, blocking, fatigue, and lack of endurance, 
especially with the left knee.  The symptoms were constant 
and would flare up both at rest and after performing light 
work.  During flare-ups, he found the symptoms very 
distressing and excruciating.  He used Tylenol and Motrin to 
relieve the pain.

The examiner noted that the veteran did use a brace for 
support during walking; his posture was normal; and he had a 
limp.  After prolonged periods of standing and walking, he 
experienced instability and weakness.  On examination, there 
was instability and weakness of both knees.  The drawer and 
McMurray signs were within normal limits for both knees.  
There was no evidence of synovial thickening in either knee.  
X-rays films of the left knee revealed severe degenerative 
arthritic changes.  Films taken of the right knee revealed 
moderate degenerative arthritic changes.  

The veteran's left knee showed no evidence of effusion .  
Range of motion of the left knee showed full extension but 
painful flexion to 80 degrees.  He complained of rather 
severe pain in the left knee with flexion beyond 80 degrees.  
Moderate crepitus was palpable and pain on patellar 
compression.  There was evidence of mild quadriceps atrophy 
with approximately one-inch decrease in circumference of the 
left thigh as compared to the right thigh.  

On examination of the veteran's right knee, it appeared 
normal with no swelling or hypertrophy.  The range of motion 
of the right knee was from full extension to 110 degrees 
flexion.  There was mild crepitus with motion of the knee.  
There was no evidence of tenderness to patellar compression.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  See 38 C.F.R. § 20.101.  

A.  Left Knee

Currently, the veteran is being rated under Diagnostic Code 
5257 for instability of the left knee and separately under 
Diagnostic Code 5010 for arthritis due to trauma.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted for 
severe instability.  The 30 percent evaluation is the highest 
rating possible under Diagnostic 5257.  See 38 C.F.R. 
§ 4.71a.  

The veteran complains of left knee pain, weakness, stiffness, 
recurrent subluxation, swelling, and inflammation.  He 
reports that the symptoms are constant and flare up.  VA 
examination shows that he has limitation of function in that 
he becomes tired easily after prolonged periods of standing 
and walking.  Left knee examination revealed instability and 
weakness.  He has limitation of motion of the left knee due 
to pain.  The examiner noted that the veteran used a knee 
brace.  During his personal hearing, he testified he used a 
knee brace occasionally, but did not use a cane or other 
stabilizing device.  Hence, the Board finds the veteran's 
left knee based on instability is appropriately rated 30 
percent disabling, the highest rating available under 
Diagnostic Code 5257.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
left knee would be under Diagnostic Code 5256, reflective of 
ankylosis, Diagnostic Code 5258, for dislocation of the 
semilunar cartilage, or under Diagnostic Code 5262, for 
nonunion of the tibia and fibula, which are not present in 
this case.  See 38 C.F.R. § 4.71a.  Generally, when an 
evaluation of a disability is based on limited motion, the 
Board must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The veteran also has been assigned a separate 10 percent 
evaluation for degenerative arthritis of the left knee, 
pursuant to Diagnostic Code 5010, which addresses limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran complains of constant left knee pain, swelling 
and limitation of motion.  As the above medical evidence 
establishes, the veteran's left knee disability is manifested 
by limitation of motion due to pain.  Although he has normal 
extension, his flexion is limited to 100 degrees, with pain 
(as seen during his May 1997 VA examination), and to 80 
degrees, with pain (as seen during his September 2000 VA 
examination) (extension to 0 degrees and flexion to 140 
degrees are normal).  See 38 C.F.R. § 4.71a, Plate II.  Given 
these medical findings, the left knee based on limitation of 
motion due to arthritis does not meet the criteria for more 
than a 10 percent evaluation under the applicable rating 
criteria.  Recent VA examining physician offered that the 
veteran has severe post-traumatic arthritis involving the 
left knee joint.  Under the circumstances, a 10 percent 
evaluation, and no higher, under Diagnostic Code 5010 is 
appropriate, in the absence of more severe limitation of 
motion under Diagnostic Code 5260 or 5261.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation for 
a separate rating for arthritis in the left knee under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  Thus a remand for this purpose is unnecessary.  

B.  Right Knee

The veteran's right knee patellar tendon repair with 
arthritis is rated under Diagnostic Code 5257 to account for 
instability of the knee and separately under Diagnostic Code 
5010 to account for limitation of motion of the knee due to 
arthritis pain.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  Id.  

The veteran complains of right knee pain, weakness, 
stiffness, recurrent subluxation, swelling, and inflammation.  
VA examinations have confirmed instability and weakness.  On 
range of motion, objective evidence showed pain on motion of 
the knee due to arthritis pain.  Recent VA examining 
physician noted that the veteran has limited function of 
standing and walking due to right knee pain, along with 
occasional swelling.  Recent VA examining physician offered 
that the veteran has moderate post-traumatic arthritis 
involving the right knee joint.  Under the circumstances, the 
veteran's right knee instability is appropriately rated 20 
percent disabling under Diagnostic Code 5257, and no higher, 
in the absence of showing severe recurrent subluxation or 
severe lateral instability.  

Recent VA examinations (May 1997 and September 2000) confirm 
that the veteran has limited range of motion of his right 
knee.  During the veteran's May 1997 VA examination, 
extension was full, and flexion was to 135 degrees.  During 
his September 2000 VA examination, extension of the right 
knee full with flexion to 110 degrees (extension to 0 degrees 
and flexion to 140 degrees are normal).  See 38 C.F.R. 
§ 4.71a, Plate II.  All flexion movements were performed 
accompanied with pain on motion.  Degenerative changes in the 
right knee have been confirmed by x-ray.  Although the 
veteran has right knee pain and some limitation of motion, 
there is no basis for assignment of a compensable evaluation 
under either Diagnostic Code 5260 or 5261.  

The Board acknowledges, however, that, as noted by the 
September 2000 VA examining physician, the right knee pain 
causes some functional loss.  As such, assignment of a 10 
percent rating for painful motion under Diagnostic Code 5010 
is appropriate.  See also 38 C.F.R. § 4.59.  Nonetheless, in 
the absence of more significant clinical findings, there 
simply is no basis for assignment of more than the currently 
assigned 10 percent rating on the basis of limitation of 
motion.  

The only possibilities for a higher disability evaluation 
based on limitation of motion of the right knee would be 
under Diagnostic Code 5256, reflective of ankylosis, 
Diagnostic Code 5258, for dislocation of the semilunar 
cartilage, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, which are not present in this case.  See 
38 C.F.R. § 4.71a.  

Also, the RO has effectively considered the appropriateness 
of its initial evaluation for a separate rating for arthritis 
in the right knee under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus a remand 
for this purpose is unnecessary.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
present level of the veteran's chronic left and right knee 
disabilities or for the arthritis in both knees at any stage 
since the effective date of the separate awards of service 
connection for arthritis in the knees.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
bilateral knee disabilities, to include arthritis or that 
either the bilateral knee instability or bilateral knee 
arthritis has caused marked (emphasis added) interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  In the veteran's September 2000 
VA examination report, the examining physician offered that 
the veteran is a maintenance worker and his daily activities 
are moderately restricted by his medical conditions involving 
both knees.  Such level of disability is contemplated in the 
currently assigned disability ratings applicable to the 
veteran's bilateral knee disabilities.  Further, he has not 
submitted evidence to support marked interference with his 
employment.  Rather, he testified that he only occasionally 
used a knee brace (indicating no medical need for continued 
use of such a brace) nor did he use a cane or other 
stabilizing device.  Hence, in the absence of evidence such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); VAOPGCPREC 36-97.  


ORDER

A disability rating in excess of 30 percent for status-post 
intrapatellar tendon repair of the left knee is denied.  

As assignment of a 10 percent rating for arthritis of the 
left knee based on an initial award was proper, a higher 
evaluation is denied.  

A disability rating in excess of 20 percent for right knee 
patellar tendon repair is denied.  

As assignment of a 10 percent rating for arthritis of the 
right knee based on an initial award was proper, a higher 
evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

